DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 6/21/2022. As directed by the amendment: claims 1, 22, and 26 have been amended; claim 5 has been cancelled; and no claims have been added. Thus, claims 1-4 and 7-30 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-11, 14-18, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ogle (US Publication 2006/0047301 A1) in view of Kassab et al. (US Publication 2011/0144572 A1) further in view of Parodi (US Publication 2001/0044598 A1) further in view of Taub et al. (US Publication 2014/0309653 A1).
Regarding claim 1, Ogle discloses a system (Fig. 2) for removing material from a blood vessel of a patient, the system comprising: an aspiration catheter (132) insertable into the patient (Paragraph [0002]) comprising a distal end (End of 132 away from 134); wherein the distal end of the aspiration catheter does not comprise a funnel (Fig. 2); a pump (138) comprising an inlet port (Port of 138 that connects to 132) and a discharge port (Port of 138 that connects to 130), the inlet port being in fluid communication with the aspiration catheter (Fig. 2), the pump configured to generate a negative pressure at the inlet port and a positive pressure at the discharge port during use (Paragraph [0024]); and a return catheter (130) in fluid communication with the discharge port of the pump (Fig. 2) and configured to be inserted into the patient to a site different from the aspiration catheter (Abstract, Paragraph 16), wherein the material comprises emboli (Abstract), thrombi, tumors or debris, and wherein the pump is the only pump having both the inlet port in fluid communication with the aspiration catheter and the discharge port in fluid communication with the return catheter (Fig. 2). 
Ogle is silent regarding
the distal end having a steerable tip configured to bend in one or more directions; a controller mechanically coupled to the aspiration catheter and operable by a user to bend the steerable tip in the one or more directions, and wherein the pump is selected from a centrifugal pump, a rotary pump, a peristaltic pump, or a roller pump, and wherein the pump is configured to generate a flow rate of about 2 L/min to about 4 L/min through the aspiration catheter.
Kassab teaches a system (Fig. 23), the system comprising: an aspiration catheter (2300) comprising a distal end (2306) having a steerable tip (2306) configured to bend in one or more directions (Paragraph [0183]); a controller (2316) mechanically coupled to the aspiration catheter (Fig. 23) and operable by a user to bend the steerable tip in the one or more directions (Paragraph [0183]). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the distal end of the aspiration catheter and the system of Ogle to incorporate the teachings of Kassab to incorporate having a steerable tip configured to bend in one or more directions and a controller mechanically coupled to the aspiration catheter and operable by a user to bend the steerable tip in the one or more directions in order to provide the user with the ability to steer the device so that the device may be optimally positioned by the user within the body (Paragraph [0022]).
Ogle in view of Kassab are silent regarding
wherein the pump is selected from a centrifugal pump, a rotary pump, a peristaltic pump, or a roller pump, and wherein the pump is configured to generate a flow rate of about 2 L/min to about 4 L/min through the aspiration catheter.
Parodi teaches a system (40, Figs. 3A-3D) for removing material from a blood vessel of a patient, the system comprising: an aspiration catheter (41) insertable into the patient (Paragraph [0056]) comprising a distal end (56); wherein the distal end of the aspiration catheter does not comprise a funnel (Fig. 3B); a pump (“Roller pump”, Paragraph [0062]), the pump being in fluid communication with the aspiration catheter (Paragraph [0062]); and a return catheter (52) in fluid communication with the pump (Paragraph [0062]) and configured to be inserted into the patient (Paragraph [0057]), wherein the material comprises emboli (Paragraph [0063]), thrombi, tumors or debris; and wherein the pump is selected from a centrifugal pump, a rotary pump, a peristaltic pump, or a roller pump (Paragraph [0062]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the pump of Ogle to incorporate the teachings of Parodi to incorporate a roller pump in order to increase volumetric blood flow (Paragraph [0062]).
Ogle in view of Kassab further in view of Parodi are silent regarding
wherein the pump is configured to generate a flow rate of about 2 L/min to about 4 L/min through the aspiration catheter.
Taub teaches a system (100, Fig. 2) for removing material from a blood vessel of a patient, the system comprising: an aspiration catheter (250/255) insertable into the patient (Fig. 2) comprising a distal end (End where 250 is located); wherein the distal end of the aspiration catheter does not comprise a funnel (Fig. 2); a pump (345); and a return catheter (240/245) configured to be inserted into the patient (Fig. 2), wherein the material comprises emboli, thrombi, tumors or debris (Title, Abstract), and wherein the pump is configured to generate a flow rate of about 2 L/min to about 4 L/min through the aspiration catheter (Paragraph [0044]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the pump of Ogle in view of Parodi to incorporate the teachings of Taub to incorporate generating a flow rate of about 2 L/min to about 4 L/min through the aspiration catheter in order to divert embolic debris to the suction inlet (Paragraph [0018]).
Regarding claim 5, Ogle in view of Kassab further in view of Parodi further in view of Taub disclose the system according to claim 1, wherein the pump is configured to generate a flow rate of at least 100 mL/min through the aspiration catheter (Paragraph [0018], Taub).  
Regarding claim 7, Ogle in view of Kassab further in view of Taub disclose the system according to claim 1, but are silent regarding further comprising at least one working port configured to allow insertion of one or more devices into the aspiration catheter.  
Parodi teaches at least one working port (43) configured to allow insertion of one or more devices (45) into the aspiration catheter (Fig. 5C).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Ogle in view of Kassab further in view of Parodi further in view of Taub to incorporate the teachings of Parodi to incorporate at least one working port configured to allow insertion of one or more devices into the aspiration catheter in order to allow devices to be passed through the lumen of the aspiration catheter (Paragraphs [0048-[0049] and [0060]).
Regarding claim 8, Ogle in view of Kassab further in view of Parodi further in view of Taub disclose the system according to claim 7, wherein the one or more devices includes a stylet (45, Parodi).  
Regarding claim 9, Ogle in view of Kassab further in view of Parodi further in view of Taub disclose the system according to claim 7, wherein the one or more devices includes a guidewire (45, Parodi).  
Regarding claim 10, Ogle in view of Kassab further in view of Parodi further in view of Taub disclose the system according to claim 7, wherein the at least one working port includes a Tuohy Borst adaptor (43, Parodi).  
Regarding claim 11, Ogle in view of Kassab further in view of Parodi further in view of Taub disclose the system according to claim 7, wherein the at least one working port provides a fluid tight seal around the one or more devices when the one or more devices are inserted into the aspiration catheter (Paragraphs [0048]-[0049] and [0060], Parodi).  
Regarding claim 14, Ogle in view of Kassab further in view of Parodi further in view of Taub disclose the system according to claim 7, wherein the at least one working port comprises at least two working ports (43/48 of Parodi and connection between 134/132 and proximal end of 132 of Ogle) having different sizes (Fig. 3A of Parodi and Fig. 2 of Ogle).  
Regarding claim 15, Ogle in view of Parodi further in view of Taub disclose the system according to claim 1, but are silent regarding wherein the aspiration catheter includes one or more steering wires connected to the steerable tip, the controller configured to selectively apply tension on the one or more steering wires to bend the steerable tip in the one or more directions.  
Kassab teaches wherein the aspiration catheter includes one or more steering wires (2310) connected to the steerable tip (Fig. 23), the controller configured to selectively apply tension on the one or more steering wires to bend the steerable tip in the one or more directions (Paragraph [0183]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the aspiration catheter of Ogle in view of Kassab further in view of Parodi further in view of Taub to incorporate the teachings of Kassab to incorporate one or more steering wires connected to the steerable tip, the controller configured to selectively apply tension on the one or more steering wires to bend the steerable tip in the one or more directions in order to provide the user with the ability to steer the device so that the device may be optimally positioned by the user within the body (Paragraph [0022]).
	Regarding claim 16, Ogle in view of Parodi further in view of Taub disclose the system according to claim 1, but are silent regarding wherein the steerable tip is configured to bend at an angle of about 0 to about 90 degrees.
Kassab teaches wherein the steerable tip is configured to bend at an angle of about 0 to about 90 degrees (Paragraphs [0033]-[0034]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the steerable tip of Kassab to incorporate the teachings of Kassab to incorporate bending at an angle of about 0 to about 90 degrees in order to be optimally positioned by the user within the body (Paragraph [0022]). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the steerable tip of Kassab to bend at an angle of about 0 to about 90 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the steerable tip of Kassab would not operate differently with the claimed bending angle and since the steerable tip is intended to bend, the steerable tip would function appropriately having the claimed bending angle.
Regarding claim 17, Ogle in view of Kassab further in view of Parodi further in view of Taub disclose the system according to claim 1, further comprising a filter device (42, Ogle) positioned in fluid communication between the aspiration catheter and the return catheter (Fig. 2, Ogle), the filter device configured to trap solid material received in the aspiration catheter from the body of the patient (Abstract, Ogle).  
Regarding claim 18, Ogle in view of Kassab further in view of Parodi further in view of Taub disclose the system according to claim 1, further comprising an oxygenator (136, Ogle) configured to add oxygen to and/or remove carbon dioxide from blood from the patient (Paragraph [0024] and Abstract, Ogle), the oxygenator being positioned in fluid communication between the aspiration catheter and the return catheter (Fig. 2, Ogle).  
Regarding claim 21, Ogle in view of Parodi further in view of Taub disclose the system according to claim 1, but are silent regarding wherein the system includes a second controller and the return catheter includes a steerable tip configured to bend in one or more directions in response to operation of the second controller.  
Kassab teaches a controller (2316) and a catheter (2300) including a steerable tip (2306) configured to bend in one or more directions in response to operation of the controller (Paragraph [0183]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system and return catheter of Ogle in view of Kassab further in view of Parodi further in view of Taub to incorporate the teachings of Kassab to incorporate a second controller and a steerable tip configured to bend in one or more directions in response to operation of the second controller in order to provide the user with the ability to steer the device so that the device may be optimally positioned by the user within the body (Paragraph [0022]).
Regarding claim 22, Ogle discloses a system (Fig. 2) for removing material from a blood vessel of a patient, the system comprising: an aspiration catheter (132) insertable into the patient (Paragraph [0002]); wherein a distal end (End of 132 away from 134) of the aspiration catheter does not comprise a funnel (Fig. 2); a pump (138) comprising an inlet port (Port of 138 that connects to 132) and a discharge port (Port of 138 that connects to 130), the inlet port being in fluid communication with the aspiration catheter (Fig. 2), the pump configured to generate a negative pressure at the inlet port and a positive pressure at the discharge port during use (Paragraph [0024]); a return catheter (130) in fluid communication with the discharge port of the pump (Fig. 2) and configured to be inserted into the patient to a site different from the aspiration catheter (Abstract, Paragraph 16), wherein the material comprises emboli (Abstract), thrombi, tumors or debris, and wherein the pump is the only pump having both the inlet port in fluid communication with the aspiration catheter and the discharge port in fluid communication with the return catheter (Fig. 2).  
Ogle is silent regarding
a controller operable by a user to bend a tip of the aspiration catheter or a tip of the return catheter in one or more directions; and wherein the pump is selected from a centrifugal pump, a rotary pump, a peristaltic pump, or a roller pump, and wherein the pump is configured to generate a flow rate of about 2 L/min to about 4 L/min through the aspiration catheter.  
Kassab teaches a system (Fig. 23, Kassab), the system comprising: an aspiration catheter (2300, Kassab) and a controller (2316, Kassab) operable by a user to bend a tip of the aspiration catheter (Paragraph [0183], Kassab). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Ogle to incorporate the teachings of Kassab to incorporate a controller operable by a user to bend a tip of the aspiration catheter or a tip of the return catheter in one or more directions in order to provide the user with the ability to steer the device so that the device may be optimally positioned by the user within the body (Paragraph [0022]).
Ogle in view of Kassab are silent regarding
wherein the pump is selected from a centrifugal pump, a rotary pump, a peristaltic pump, or a roller pump, and wherein the pump is configured to generate a flow rate of about 2 L/min to about 4 L/min through the aspiration catheter.
Parodi teaches a system (40, Figs. 3A-3D) for removing material from a blood vessel of a patient, the system comprising: an aspiration catheter (41) insertable into the patient (Paragraph [0056]); wherein a distal end (56) of the aspiration catheter does not comprise a funnel (Fig. 3B); a pump (“Roller pump”, Paragraph [0062]), the pump being in fluid communication with the aspiration catheter (Paragraph [0062]); a return catheter (52) in fluid communication with the pump (Paragraph [0062]) and configured to be inserted into the patient (Paragraph [0057]), wherein the material comprises emboli (Paragraph [0063]), thrombi, tumors or debris; and wherein the pump is selected from a centrifugal pump, a rotary pump, a peristaltic pump, or a roller pump (“Roller pump”, Paragraph [0062]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the pump of Ogle to incorporate the teachings of Parodi to incorporate a roller pump in order to increase volumetric blood flow (Paragraph [0062]).
Ogle in view of Kassab further in view of Parodi are silent regarding
wherein the pump is configured to generate a flow rate of about 2 L/min to about 4 L/min through the aspiration catheter.
Taub teaches a system (100, Fig. 2) for removing material from a blood vessel of a patient, the system comprising: an aspiration catheter (250/255) insertable into the patient (Fig. 2); wherein a distal end (End where 250 is located) of the aspiration catheter does not comprise a funnel (Fig. 2); a pump (345); a return catheter (240/245) and configured to be inserted into the patient (Fig. 2), wherein the material comprises emboli, thrombi, tumors or debris (Title, Abstract), and wherein the pump is configured to generate a flow rate of about 2 L/min to about 4 L/min through the aspiration catheter (Paragraph [0044]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the pump of Ogle in view of Parodi to incorporate the teachings of Taub to incorporate generating a flow rate of about 2 L/min to about 4 L/min through the aspiration catheter in order to divert embolic debris to the suction inlet (Paragraph [0018]).
Regarding claim 23, Ogle further in view of Parodi further in view of Taub disclose the system according to claim 22, but are silent regarding wherein the controller is configured to selectively apply tension to one or more steering wires to bend the tip of the aspiration catheter or the tip of the return catheter in the one or more directions.  
Kassab teaches wherein the controller is configured to selectively apply tension to one or more steering wires (2310) to bend the tip of the aspiration catheter or the tip of the return catheter in the one or more directions (Paragraph [0183]). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the controller of Kassab to incorporate the teachings of Kassab to incorporate selectively applying tension to one or more steering wires to bend the tip of the aspiration catheter or the tip of the return catheter in the one or more directions in order to provide the user with the ability to steer the device so that the device may be optimally positioned by the user within the body (Paragraph [0022]).  
Regarding claim 24, Ogle in view of Kassab further in view of Parodi further in view of Taub disclose the system according to claim 22, further comprising a filter device (142, Ogle) positioned in fluid communication between the aspiration catheter and the return catheter (Fig. 2, Ogle), the filter device configured to trap solid material received in the aspiration catheter from the body of the patient (Abstract, Ogle).  
Regarding claim 25, Ogle in view of Kassab further in view of Parodi further in view of Taub disclose the system according to claim 22, further comprising an oxygenator (136, Ogle) configured to add oxygen to and/or remove carbon dioxide from blood from the patient (Paragraph [0024] and Abstract, Ogle), the oxygenator being positioned in fluid communication between the aspiration catheter and the return catheter (Fig. 2, Ogle).  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ogle (US Publication 2006/0047301 A1) in view of Kassab et al. (US Publication 2011/0144572 A1) further in view of Parodi (US Publication 2001/0044598 A1) further in view of Taub et al. (US Publication 2014/0309653 A1) further in view of Barbut (US Patent 6,161,547 A).
Regarding claim 2, Ogle in view of Kassab further in view of Parodi further in view of Taub disclose the system according to claim 1, but are silent regarding wherein the aspiration catheter has a size equal to or greater than 10 Fr.  
Barbut teaches a system (Fig. 4) for removing material from a blood vessel of a patient, the system comprising: an aspiration catheter (1) insertable into the patient (Fig. 4) comprising a distal end (11); wherein the distal end of the aspiration catheter does not comprise a funnel (Fig. 4); a pump (35) comprising an inlet port (Where 13 attaches to 35) and a discharge port (Where 23 attaches to 35), the inlet port being in fluid communication with the aspiration catheter (Fig. 4); and a return catheter (2) in fluid communication with the discharge port of the pump and configured to be inserted into the patient (Fig. 4), wherein the material comprises emboli, thrombi, tumors or debris (Col 4, lines 23-28), and wherein the pump is the only pump having both the inlet port in fluid communication with the aspiration catheter and the discharge port in fluid communication with the return catheter (Fig. 4),
wherein the aspiration catheter has a size equal to or greater than 10 Fr (Col 9, lines 60-63).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the aspiration catheter of Ogle to incorporate the teachings of Barbut to incorporate a size equal to or greater than 10 Fr in order to assist in providing a desired perfusion rate.
Regarding claim 3, Ogle in view of Kassab further in view of Parodi further in view of Taub disclose the system according to claim 1, but are silent regarding wherein the aspiration catheter has a lumen diameter of at least 3 mm.  
Barbut teaches a system (Fig. 4) for removing material from a blood vessel of a patient, the system comprising: an aspiration catheter (1) insertable into the patient (Fig. 4) comprising a distal end (11); wherein the distal end of the aspiration catheter does not comprise a funnel (Fig. 4); a pump (35) comprising an inlet port (Where 13 attaches to 35) and a discharge port (Where 23 attaches to 35), the inlet port being in fluid communication with the aspiration catheter (Fig. 4); and a return catheter (2) in fluid communication with the discharge port of the pump and configured to be inserted into the patient (Fig. 4), wherein the material comprises emboli, thrombi, tumors or debris (Col 4, lines 23-28), and wherein the pump is the only pump having both the inlet port in fluid communication with the aspiration catheter and the discharge port in fluid communication with the return catheter (Fig. 4),
wherein the aspiration catheter has a lumen diameter of at least 3 mm (Col 9, lines 60-63). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the aspiration catheter of Ogle to have a lumen diameter of at least 3 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the aspiration catheter of Ogle would not operate differently with the claimed lumen diameter and since the aspiration catheter is intended to have a lumen diameter to fit within the body the aspiration catheter would function appropriately having the claimed lumen diameter. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogle (US Publication 2006/0047301 A1) in view of Kassab et al. (US Publication 2011/0144572 A1) further in view of Parodi (US Publication 2001/0044598 A1) further in view of Taub et al. (US Publication 2014/0309653 A1) further in view of Levin et al. (US Publication 2004/0044301 A1).	
Regarding claim 4, Ogle in view of Kassab further in view of Parodi further in view of Taub disclose the system according to claim 1, but are silent regarding wherein the negative pressure at the inlet port is between 0 mmHg to about -150 mmHg.  
Levin discloses a system (102), the system comprising an aspiration catheter (104), and a pump (108), wherein a negative pressure at an inlet port is between 0 mmHg to about -150 mmHg (Paragraph [0052]).   	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the negative pressure at the inlet port of Ogle to incorporate the teachings of Levin to incorporate being between 0 mmHg to about -150 mmHg in order to overcome the hydraulic resistance of the tube to blood flow (Paragraph [0052]). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the negative pressure at the inlet port of Ogle to be between 0 mmHg to about -150 mmHg since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the negative pressure at the inlet port of Ogle would not operate differently with the claimed pressure range and since the inlet port is intended to have a negative pressure, negative pressure at the inlet port would function appropriately having the claimed pressure range. Further, applicant places no criticality on the range claimed, indicating simply that the negative pressure is “preferably” within the claimed ranges (specification pp. [0043]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ogle (US Publication 2006/0047301 A1) in view of Kassab et al. (US Publication 2011/0144572 A1) further in view of Parodi (US Publication 2001/0044598 A1) further in view of Taub et al. (US Publication 2014/0309653 A1) further in view of Heflin et al. (US Patent 5,478,331 A).
Regarding claim 12, Ogle in view of Kassab further in view of Parodi further in view of Taub disclose the system according to claim 7, but is silent regarding wherein the at least one working port is removably connected to the controller by a connector.  
Heflin teaches a system (Fig. 1), the system comprising: a catheter (22), further comprising at least one working port (4) wherein the at least one working port is removably connected to the catheter by a connector (Distal end of 4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the at least one working port of Parodi to incorporate the teachings of Heflin to incorporate being removably connected to the catheter by a connector in order to remove the at least one working port if desired (Col 3, lines 42-47).  The modification of Ogle in view of Kassab further in view of Parodi further in view of Taub further in view of Helfin would teach the at least one working port is removably connected to the controller by a connector because the controller is mechanically coupled to the aspiration catheter, therefore the at least one working port would be removably connected to the catheter by a connector.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ogle (US Publication 2006/0047301 A1) in view of Kassab et al. (US Publication 2011/0144572 A1) further in view of Parodi (US Publication 2001/0044598 A1) further in view of Taub et al. (US Publication 2014/0309653 A1) further in view of Heflin et al. (US Patent 5,478,331 A) further in view of Brewer et al. (US Patent 8,205,917 B2).
Regarding claim 13, Ogle in view of Kassab further in view of Parodi further in view of Taub further in view of Heflin disclose the system according to claim 12, but are silent regarding wherein the connector is a quick connect fitting.  
Brewer teaches a connector (80), wherein the connector is a quick connect fitting (Col 3, lines 40-50). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the connector of Heflin to incorporate the teachings of Brewer to incorporate being a quick connector fitting in order to quickly and easily disengage the catheter if needed (Col 2, lines 60-62 and Col 5, lines 6-9).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogle (US Publication 2006/0047301 A1) in view of Kassab et al. (US Publication 2011/0144572 A1) further in view of Parodi (US Publication 2001/0044598 A1) further in view of Taub et al. (US Publication 2014/0309653 A1) further in view of Seddiqui et al. (US Publication 2006/0149127 A1).
Regarding claim 19, Ogle in view of Kassab further in view of Parodi further in view of Taub disclose the system according to claim 1, but are silent regarding further comprising a stylet sized and configured to be received within a lumen of the aspiration catheter or the return catheter.  
Seddiqui teaches a system (Fig. 1), the system comprising: a catheter (10) and a stylet (20) sized and configured to be received within a lumen of the catheter (Paragraph [0024]). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Ogle in view of Kassab further in view of Parodi further in view of Taub to incorporate the teachings of Seddiqui to incorporate a stylet sized and configured to be received within a lumen of the aspiration catheter or the return catheter in order to facilitate introduction of the device into an artery, of more optimal placement of the device within the vessel, better control of the movement of the device for increased patient safety and comfort, and allowing easier access to difficult to navigate blood vessels.
Regarding claim 20, Ogle in view of Kassab further in view of Parodi further in view of Taub disclose the system according to claim 19, but are silent regarding wherein the stylet comprises a steerable tip and a controller operable by the user to bend the steerable tip of the stylet in one or more directions.  
Seddiqui teaches wherein the stylet comprises a steerable tip (Distal end of 20) and a controller (36) operable by a user to bend the steerable tip of the stylet in one or more directions (Paragraph [0022]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the stylet of Seddiqui to incorporate the teachings of Seddiqui to incorporate a steerable tip and a controller operable by a user to bend the steerable tip of the stylet in one or more directions in order to manipulate the stylet member (Paragraph [0022]) and allow for optimal positioning of the device, better control of the movement of the device for increased patient safety and comfort and allowing easier navigation through a vessel.
Claims 26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ogle (US Publication 2006/0047301 A1) in view of Seddiqui et al. (US Publication 2006/0149127 A1) further in view of Parodi (US Publication 2001/0044598 A1) further in view of Taub et al. (US Publication 2014/0309653 A1).
Regarding claim 26, Ogle discloses a system (Fig. 2) for removing material from a blood vessel of a patient, the system comprising: an aspiration catheter (132) insertable into the patient (Paragraph [0002]); wherein a distal end (End of 132 away from 134) of the aspiration catheter does not comprise a funnel (Fig. 2); a pump (138) comprising an inlet port (Port of 138 that connects to 132) and a discharge port (Port of 138 that connects to 130), the inlet port being in fluid communication with the aspiration catheter (Fig. 2), the pump configured to generate a negative pressure at the inlet port and a positive pressure at the discharge port during use (Paragraph [0024]); a return catheter (130) in fluid communication with the discharge port of the pump (Fig. 2) and configured to be inserted into the patient to a site different from the aspiration catheter (Abstract, Paragraph 16), wherein the material comprises emboli (Abstract), thrombi, tumors or debris, and wherein the pump is the only pump having both the inlet port in fluid communication with the aspiration catheter and the discharge port in fluid communication with the return catheter (Fig. 2).  
Ogle is silent regarding
a stylet that is sized and configured to be inserted through the aspiration catheter and/or the return catheter, the stylet including a steerable tip and a controller operable by a user to bend the steerable tip of the stylet in one or more directions; and wherein the pump is selected from a centrifugal pump, a rotary pump, a peristaltic pump, or a roller pump, and wherein the pump is configured to generate a flow rate of about 2 L/min to about 4 L/min through the aspiration catheter.  
Seddiqui teaches a system (Fig. 1), the system comprising: a catheter (10) and a stylet (20) that is sized and configured to be inserted through the catheter (Paragraph [0024]), the stylet including a steerable tip (Distal end of 20) and a controller (36) operable by a user to bend the steerable tip of the stylet in one or more directions (Paragraph [0022]). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Ogle to incorporate the teachings of Seddiqui to incorporate a stylet that is sized and configured to be inserted through the aspiration catheter and/or the return catheter, the stylet including a steerable tip and a controller operable by a user to bend the steerable tip of the stylet in one or more directions in order to facilitate introduction of the device into the body, manipulation of the stylet member (Paragraph [0022]), and allow for optimal positioning of the device, better control of the movement of the device for increased patient safety and comfort and allowing easier navigation through a vessel. 
Ogle in view of Seddiqui are silent regarding
wherein the pump is selected from a centrifugal pump, a rotary pump, a peristaltic pump, or a roller pump, and wherein the pump is configured to generate a flow rate of about 2 L/min to about 4 L/min through the aspiration catheter.  
Parodi teaches a system (40, Figs. 3A-3D) for removing material from a blood vessel of a patient, the system comprising: an aspiration catheter (41) insertable into the patient (Paragraph [0056]); wherein a distal end (56) of the aspiration catheter does not comprise a funnel (Fig. 3B); a pump (“Roller pump”, Paragraph [0062]), the pump being in fluid communication with the aspiration catheter (Paragraph [0062]); a return catheter (52) in fluid communication with the pump (Paragraph [0062]) and configured to be inserted into the patient (Paragraph [0057]), wherein the material comprises emboli (Paragraph [0063]), thrombi, tumors or debris; and wherein the pump is selected from a centrifugal pump, a rotary pump, a peristaltic pump, or a roller pump (“Roller pump”, Paragraph [0062]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the pump of Ogle to incorporate the teachings of Parodi to incorporate a roller pump in order to increase volumetric blood flow (Paragraph [0062]).
Ogle in view of Seddiqui further in view of Parodi are silent regarding
wherein the pump is configured to generate a flow rate of about 2 L/min to about 4 L/min through the aspiration catheter.  
Taub teaches a system (100, Fig. 2) for removing material from a blood vessel of a patient, the system comprising: an aspiration catheter (250/255) insertable into the patient (Fig. 2); wherein a distal end (End where 250 is located) of the aspiration catheter does not comprise a funnel (Fig. 2); a pump (345); a return catheter (240/245) configured to be inserted into the patient (Fig. 2), wherein the material comprises emboli, thrombi, tumors or debris (Title, Abstract), and wherein the pump is configured to generate a flow rate of about 2 L/min to about 4 L/min through the aspiration catheter (Paragraph [0044]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the pump of Ogle in view of Parodi to incorporate the teachings of Taub to incorporate generating a flow rate of about 2 L/min to about 4 L/min through the aspiration catheter in order to divert embolic debris to the suction inlet (Paragraph [0018]).
Regarding claim 28, Ogle in view of Seddiqui further in view of Parodi further in view of Taub disclose the system according to claim 26, wherein neither the aspiration catheter nor the return catheter includes a direct steering mechanism (Fig. 2, Ogle).  
Regarding claim 29, Ogle in view of Seddiqui further in view of Parodi further in view of Taub disclose the system according to claim 26, further comprising a filter device (42, Ogle) positioned in fluid communication between the aspiration catheter and the return catheter (Fig. 2, Ogle),5 122996120.1Attorney Docket No.: 178389.00003 the filter device configured to trap solid material received in the aspiration catheter from the body of the patient (Abstract, Ogle).  
Regarding claim 30, Ogle in view of Seddiqui further in view of Parodi further in view of Taub disclose the system according to claim 26, further comprising an oxygenator (136, Ogle) configured to add oxygen to and/or remove carbon dioxide from blood from the patient (Paragraph [0024] and Abstract, Ogle), the oxygenator being positioned in fluid communication between the aspiration catheter and the return catheter (Fig. 2, Ogle). 6 122996120.1  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ogle (US Publication 2006/0047301 A1) in view of Seddiqui et al. (US Publication 2006/0149127 A1) further in view of Parodi (US Publication 2001/0044598 A1) further in view of Taub et al. (US Publication 2014/0309653 A1) further in view of Kassab et al. (US Publication 2011/0144572 A1).
Regarding claim 27, Ogle in view of Seddiqui further in view of Parodi further in view of Taub disclose the system according to claim 26, but are silent regarding further comprising a second controller operable by the user to bend a tip of the aspiration catheter or a tip of the return catheter in one or more directions.  
Kassab teaches a system (Fig. 23), the system comprising: an aspiration catheter (2300) and a controller (2316) operable by the user to bend a tip of the aspiration catheter in one or more directions (Paragraph [0183]). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Ogle in view of Seddiqui further in view of Parodi further in view of Taub to incorporate the teachings of Kassab to incorporate a second controller operable by a user to bend a tip of the aspiration catheter or a tip of the return catheter in the one or more directions in order to provide the user with the ability to steer the device so that the device may be optimally positioned by the user within the body (Paragraph [0022]).
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments, on pages 8-9, that Ogle does not teach “the return catheter is configured to be inserted into the patient ‘to a site different from the aspiration catheter’”, the Examiner respectfully disagrees. Paragraph 16 of Ogle recites “If desired, the aspirated blood can be filtered with respect to emboli and subsequently returned… to a different blood vessel”, therefore teaching the limitation of the return catheter being configured to be inserted into the patient to a site different from the aspiration catheter. 
In response to applicant's arguments, on page 9, that Kassab is not directed to an aspiration catheter, the Examiner respectfully disagrees. In Kassab, Paragraph 189 recites “Suction channel 2334 may define a vacuum port 2336 at the proximal end 2304 of elongated tube 2302 and may further define a suction port 2338 at the distal end 2306, wherein the vacuum port 2336 may be operatively coupled to a vacuum source 2340”. Merriam-Webster defines “aspiration” as “a drawing of something in, out, up or through by or as if by suction”, therefore if the steering engagement catheter 2300 Of Kassab is coupled to a vacuum source 2340, then it will be drawing something in, out, up or through by or as if by suction, thus teaching an aspiration catheter.
In response to applicant's arguments, on pages 9-10, that Seddiqui is not directed to an aspiration catheter, the Examiner respectfully disagrees. In Seddiqui, reference numeral 10 is defined as a catheter assembly and Paragraph 18 recites that “lumens can also be used to extract fluids”. Merriam-Webster defines “aspiration” as “a drawing of something in, out, up or through by or as if by suction”, therefore if the catheter assembly 10 with lumens is used to extract fluids, then it will be drawing something in, out, up or through by or as if by suction, thus teaching an aspiration catheter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783    

/BRANDY S LEE/Primary Examiner, Art Unit 3783